76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Khalil Ali Al-Munin IBN-THORPE, a/k/a Kahill Kashon Thorpe,Plaintiff-Appellant,v.James SEWELL, Defendant-Appellee,andStanley R. WITKOWSKI, Warden, Perry CorrectionalInstitution, in his individual and official capacity;Charles Brock, Associate Warden, Perry CorrectionalInstitution, in his individual and official capacity;  JohnDoe Sewell, Captain for Perry Correctional Institution inhis individual and official capacity;  Flora Boyd;  John DoeFunderburk, Captain for Evans Correctional Institution, inhis individual and official capacity, Defendants.
No. 95-7391.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 5, 1996.

Appeal from the United States District Court for the District of South Carolina, at Greenville.   G. Ross Anderson, Jr., District Judge.  (CA-94-1321-6-3AK)
Khalil Ali Al-Munin Ibn-Thorpe, Appellant Pro Se.  Ronald Keith Wray, II, GIBBES & CLARKSON, P.A., Greenville, South Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   Thorpe v. Sewell, No. CA-94-1321-6-3AK (D.S.C. Aug. 1, 1995).   Finally, to the extent that Appellant may have raised a claim that he was denied the right to practice his religion while on segregation, he waived his right to appeal any error by the district court by failing to object to the magistrate judge's report regarding this claim.  See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED